Citation Nr: 1601835	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-15 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic pancreatitis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to chronic pancreatitis. 

3.  Entitlement to the payment of compensation for chronic pancreatitis prior to January 1, 2000.  


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision by a Decision Review Officer of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to a TDIU based on chronic pancreatitis, and entitlement to the payment of compensation for chronic pancreatitis prior to January 1, 2000, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's chronic pancreatitis has consistently manifested by symptoms of frequently recurrent attacks of abdominal distress with few pain free intermissions, diarrhea, nausea, vomiting, and other findings such as increased liver enzymes, lipid, amylase, and lipase levels evidencing continuing pancreatic insufficiency throughout the period under appeal.  

2.  The disability has not been manifested by steatorrhea, malabsorption or severe malnutrition.


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent, but no higher, for chronic pancreatitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7347 (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in April 2012. Although the Veteran was provided some of the notice after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the RO readjudicated the claim, most recently in March 2014.  There is no indication or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was also provided VA examinations in September 1998, May 2004, and November 2012.  The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of this claim.

Accordingly, the Board will address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

Moderately severe pancreatitis, with at least 4-7 typical attacks of abdominal pain per year with good remission between attacks, is rated 30 percent disabling.  Pancreatitis with frequent attacks of abdominal pain, loss of normal body weight and other findings showing continuing pancreatic insufficiency between acute attacks is rated 60 percent disabling.  Pancreatitis with frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea, and severe malnutrition, is rated 100 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7347. 

Note 1 to Diagnostic Code 7347 provides that abdominal pain in pancreatitis must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  

Note 2 provides that, following total or partial pancreatectomy, the adjudicator is to rate the symptoms under Diagnostic Code 7347 criteria, assigning a minimum rating of 30 percent.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

By way of background, the Veteran initiated a claim for compensation for pancreatitis under 38 U.S.C. § 1151 in December 1997.  In July 2009, the Board granted the Veteran's claim.  In the October 2009 Decision Review Officer decision on appeal, the RO effectuated the Board's grant of entitlement to compensation for chronic pancreatitis, and assigned a 30 percent rating effective from December 1997.  

The Board has reviewed the Veteran's private treatment reports from the Valentine Family Clinic and Atlantic Endocrine.  These records show intermittent complaints of abdominal pain, which was associated with his pancreatitis.  

In addition, the record indicates the Veteran reported to the Memorial Hospital emergency department in January 2001, May 2002 and November 2006.  In January 2001 the Veteran reported nausea, vomiting and abdominal pain for a period of nearly three weeks.  He was treated with Demerol.  Lab tests at that time revealed normal amylase and lipase levels.  The Veteran again reported nausea and abdominal pain, this time without vomiting, in May 2002.  He stated his symptoms were similar to those experienced during prior pancreatitis exacerbations.  His amylase and lipase levels were again found to be normal; however, the examiner stated he could be experiencing an exacerbation of his pancreatitis even though his labs were within normal limits.  The Veteran reported substantially similar symptoms in November 2006, to include nausea, vomiting and abdominal pain.  At that time, his amylase levels were elevated, but his lipase levels were normal.  
The Veteran has also undergone several VA examinations during the pendency of his claim.  He underwent an initial VA examination in September 1998.  At that time, the Veteran reported experiencing nausea in the morning.  The Veteran also reported constant abdominal pain, as well as fatigue.  The examiner indicated the Veteran was prescribed Pancrelipase.  In addition, the examiner reviewed the Veteran's medical history and determined his weight had been stable.  He also found no evidence of steatorrhea, malnutrition or malabsorption.  

In May 2004 the Veteran underwent a second VA examination.  The Veteran indicated he had reported to the emergency room 4-5 times for significant abdominal pain, which required Demerol and pain medications.  The Board notes his reports are consistent with the above-noted evidence from Memorial Hospital.  The Veteran also reported ongoing diarrhea and dumping.  The examiner noted an elevated liver enzyme level, as well as abdominal distention and epigastric discomfort.  The examiner also stated the Veteran exhibited evidence of probable pancreatic insufficiency.  In this regard, the Board notes an April 2009 private medical opinion submitted by a Registered Nurse.  In her statement, the nurse indicated the Veteran's medical records show lab values that are consistent with continuing pancreatic insufficiency, to include elevated liver, lipid, amylase, and lipase levels.  

The Veteran most recently underwent a VA examination in November 2012.  During this examination, the Veteran reported experiencing an average of 7 severe disabling attacks of pancreatitis per year.  He also stated he experiences milder typical attacks more than 8 times per year.  The examiner stated the Veteran experiences few pain free intermissions between his pancreatitis exacerbations.  In addition, the Veteran also stated he experiences frequent nausea and diarrhea, which the examiner also attributed to his pancreatitis.  

The above facts illustrate the Veteran's pancreatitis has been manifested by frequent attacks of severe abdominal pain with few pain free intermissions, as well as additional manifestations establishing ongoing pancreatic insufficiency, to include elevated liver enzyme, lipid, amylase, and lipase levels, nausea, vomiting, and diarrhea throughout the appeal period.  Weight loss is not shown, and as such the criteria for a 60 percent schedular rating under Diagnostic Code 7347 are not fully met; however, the Board finds those criteria are more nearly approximated.  Although loss of normal body weight is not shown, several other debilitating manifestations are attributed to pancreatic insufficiency.  In addition, frequently recurrent disabling attacks of abdominal pain, with few pain free intermissions are shown.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2015).  In reaching this decision, the Board has resolved all reasonable doubt in the Veteran's favor.

Although the evidence has shown that the Veteran's pancreatitis has resulted in frequently recurring disabling attacks of abdominal pain with few pain-free intermissions, as well as diarrhea, the evidence does not show the Veteran has experienced steatorrhea, malabsorption, or severe malnutrition.  Thus, a 100 percent rating is not warranted for any time during the rating period, as the disability does not more nearly approximate the schedular criteria necessary for assignment of that disability rating.

The Board notes that a separate rating has been considered for the Veteran's manifestations of diarrhea as analogous to Diagnostic Code 7319.  However, the regulations specifically provide that certain coexisting diseases of the digestive system do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2015).  Consequently, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  38 C.F.R. § 4.114.  In this case, a higher rating is provided under Diagnostic Code 7347 than under Diagnostic Code 7319, where the maximum schedular rating is 30 percent.  Further, although the rating schedule indicates elevation to the next higher evaluation is permitted where the severity of the overall disability warrants such evaluation, the Board finds such action is not warranted in this case.  This follows, because Diagnostic Code 7347 specifically indicates steatorrhea, malabsorption and severe malnutrition are required, in addition to diarrhea, for a 100 percent rating under Diagnostic Code 7347.  

For the foregoing reasons, the Board finds the Veteran is entitled to a 60 percent rating, but no higher.  In reaching this conclusion, the Board has considered and applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under the applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disability decided herein, but for the reasons explained above, the Board has determined the 60 percent rating granted herein is warranted throughout the entire rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Board has found the Veteran's disability does not break from the "governing norm," as this disability is expressly contemplated by the rating schedule.   In addition, as described above, all manifestations of the Veteran's disability have been accounted for by the applicable Diagnostic Code.  As such, the condition does not satisfy the first criterion for submission for extra-schedular consideration, as the condition is not considered an exceptional or unusual disability.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

A 60 percent schedular rating, but no higher, for chronic pancreatitis is granted throughout the period of the claim, subject to the criteria governing the payment of monetary benefits. 


REMAND

By way of an October 2009 rating decision, the RO established entitlement to compensation for chronic pancreatitis pursuant to 38 U.S.C.. § 1151 effective from December 19, 1997.  The Veteran was notified of the decision in December 2009.  In the December 2009 notification letter, the Veteran was also notified that he previously received non-service connected pension compensation from January 1, 1998, to January 1, 2000.  Since the payment of both benefits concurrently was prohibited, and the non-service connected pension was the greater benefit, the RO informed the Veteran that payment of compensation for his chronic pancreatitis was not warranted until January 1, 2000.  In November 2010, the Veteran's representative submitted a notice of disagreement as to the assigned effective date of compensation.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement.  As such, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As noted above, the Veteran underwent a VA examination to assess the severity of his pancreatitis in November 2012.  During that examination, the examiner indicated the Veteran does have functional impairments resulting from this disability.  In addition, the Veteran submitted a VA Form 21-8940 in June 2012 wherein he reported being unemployable as a result of his pancreatitis.  Since the Veteran is claiming to be unemployable due to the pancreatitis at issue in this appeal, the Board has jurisdiction over the TDIU component of the claim.  See VAOGCPREC 6-96.  

Although the RO has adjudicated the TDIU claim, it has not completed all indicated development.  In this regard, a VA Form 21-4192 should be submitted to his former employer.  Moreover, a Social and Industrial Survey should be performed to assess the impact of the disability on the Veteran's ability to work.    

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  An SOC on the issue of entitlement to the payment of compensation for chronic pancreatitis prior to January 1, 2000, should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.  

2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's TDIU claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Next, a Social and Industrial Survey should be performed.  The examiner should complete all required questions, and then specifically state an opinion as to whether there is a 50 percent or better probability that the Veteran's chronic pancreatitis is sufficient by itself to preclude him from maintaining any form of substantially gainful employment consistent with his education and occupational background. 

A complete rationale for the opinion must also be provided.

4.  The RO should also undertake any other indicated development, to specifically include submitting a VA Form 21-4192 to the Veteran's former employer.  

5.  Then, the RO should readjudicate the issue of entitlement to a TDIU due to the chronic pancreatitis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


